Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  In line 1 of the claim, “not-transitory” should read “non-transitory”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooki et al. (JP Patent Application Pub. 2017-224076, cited in IDS filed 6/23/2021) in view of Takazawa (JP Patent Application Pub. 2004-240637, cited in IDS filed 6/23/2021) and Guski et al. (U.S. Patent 6,292,896 B1).
Regarding claim 1, Ooki et al. teaches a system for releasing locking of a fusion splicer (FIG. 1 is a fusion splicer, a block diagram of which is shown in FIG. 3), the system comprising: a fusion splicer configured to fusion-splice optical fibers (see FIG. 2); a first information terminal (terminal 20 of FIG. 3); and a server (Ooki et al. teaches in paragraph [0015] server) configured to communicate with the first information terminal via a communication network, wherein the fusion splicer comprises a communication unit configured to communicate with the first information terminal (paragraph [0020]: “The wireless communication unit 11 performs wireless communication with the information terminal 20”), and a lock processing unit (locking part 15 of FIG. 3) configured to lock at least one of functions of the fusion splicer in accordance with a predetermined lock condition and release locking in accordance with a release command (generated by the release unit 27 of the information terminal) input from the first information terminal via the communication unit. The difference between Ooki et al. and the claimed invention is that Ooki et al. does not teach using a one-time password to release the lock. Takazawa teaches that the server comprises a storage unit configured to store authentication information provided in advance by a user of the fusion splicer (paragraph [0023]: “The authentication server 5 checks whether or not the portable telephone number and the user ID of the portable telephone 1 are registered in the authentication database 6”), a collation unit configured to collate authentication information provided from the first information terminal with the authentication information stored in the storage unit, and a password issuance unit configured to issue a one-time password when a collation result of the collation unit is favorable (paragraph [0023]: “only when the portable telephone number and the user ID coincide with each other, transmits the one time password to the portable telephone 1”). One of ordinary skill in the art would have been motivated to combine the teaching of Takazawa with the system of Ooki et al. because a one-time password is usually generated randomly and changed frequently such that it is difficult to be compromised.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one-time password in addition to other authentication information, as taught by Takazawa, in the system of Ooki et al.
The combination of Ooki et al. and Takazawa still fails to teach that the password authentication unit authenticates the one-time password in consideration of a day difference or a time difference between a day and a time hold by the first information terminal and a day and a time hold by the server. Guski et al. teaches in FIG. 3 a system for authenticating one-time password. Guski et al. teaches in col.4, lines 55-58 that the one-time password contains time/date information and that the difference between the time/date reference and the time/date regenerated from the one-time password has an acceptable tolerance (e.g., 10 minutes). Guski et al. further teaches in col.12, lines 65-66 that comparison tolerances of greater or less than 10 minutes could be used. One of ordinary skill in the art would have been motivated to combine the teaching of Guski et al. with the modified system of Ooki et al. and Takazawa to allow a time tolerance because there can be delay in obtaining the one-time password by the user after it has been generated.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a comparison tolerance, as taught by Guski et al., in the modified system of Ooki et al. and Takazawa.
Regarding claims 3-4, Guski et al. teaches in col.4, lines 55-58 that difference between the time/date reference and the time/date regenerated from the one-time password has an acceptable tolerance (e.g., 10 minutes). Guski et al. further teaches in col.12, lines 65-66 that comparison tolerances of greater or less than 10 minutes could be used.
Regarding claim 5, Ooki et al. teaches in FIG. 1 a fusion splicer, a block diagram of which is shown in FIG. 3.
Regarding claim 6, the combination of Ooki et al., Takazawa and Guski et al. teaches the apparatus as cited in claim 1 and also the associated method.
Regarding claim 7, Guski et al. teaches in col. 3, lines 63-67 machine-readable program storage device and CPU for executing the program.
Claims 8-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooki et al., Takazawa and Guski et al. as applied to claims 1 and 3-7 above, and further in view of Seita et al. (U.S. Patent 6,729,550 B2).
Ooki et al., Takazawa and Guski et al. have been discussed above in regard to claims 1 and 3-7. The difference between Ooki et al., Takazawa and Guski et al. and the claimed invention is that Ooki et al., Takazawa and Guski et al. do not teach that the release is temporary. Seita et al. teaches in claim 1 using a password to temporary release of lock for function of a device. Seita et al. teaches in FIG. 3 and FIG. 4 that the release duration can vary based on the service ID/password. One of ordinary skill in the art would have been motivated to combine the teaching of Seita et al. with the modified system of Ooki et al., Takazawa and Guski et al. because the approach avoids leaving the lock function open once the lock is released.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to return to a lock position after a certain period of time, as taught by Seita et al., in the modified system of Ooki et al., Takazawa and Guski et al.
Regarding claims 9-10, Guski et al. teaches in col.4, lines 55-58 that difference between the time/date reference and the time/date regenerated from the one-time password has an acceptable tolerance (e.g., 10 minutes). Guski et al. further teaches in col.12, lines 65-66 that comparison tolerances of greater or less than 10 minutes could be used.
Regarding claim 11, Takazawa teaches in paragraph [0023] user ID.
Regarding claim 13, Seita et al. teaches in FIG. 4 various durations for returning the device into a lock position after the lock has been released. And it is obvious to try various durations as suggested by Seita et al.
Regarding claim 14, the combination of Ooki et al., Takazawa, Guski et al. and Seita et al. teaches the apparatus as cited in claim 8 and also the associated method.
Regarding claim 15, Guski et al. teaches in col. 3, lines 63-67 machine-readable program storage device and CPU for executing the program.
Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl3 May 2022



/SHI K LI/Primary Examiner, Art Unit 2637